FILED
                            NOT FOR PUBLICATION                            DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL B. SPARLIN; SHARON J.                    No. 11-15901
SPARLIN,
                                                 D.C. Nos.    4:10-cv-00503-FRZ
               Plaintiffs - Appellants,                       4:10-cv-00507-FRZ
                                                              4:10-cv-00508-FRZ
  v.

BAC HOME LOANS SERVICING LP,                     MEMORANDUM*
originally named as Bank of America
Home Loans; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Michael B. and Sharon J. Sparlin appeal pro se from the district court’s

judgment dismissing their three consolidated actions arising out of foreclosure


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011).

We affirm.

      The district court properly dismissed the Sparlins’ actions because, despite

detailed instructions from the court on how to cure the defects in their original

complaints, the Sparlins failed to allege any specific facts in their amended

complaint showing that they were entitled to relief on any of their seven federal

and state law claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”); see also Zadrozny v. Bank of N.Y. Mellon, 720 F.3d
1163, 1171 (9th Cir. 2013) (“Arizona law recognizes a successor trustee’s

authority to initiate and conduct a foreclosure sale after the borrowers’ default,

without any requirement that the beneficiary demonstrate possession of the note

underlying the deed of trust.”).

      The Sparlins’ contentions regarding the denial of discovery, their requests

for admissions, and lack of subject matter jurisdiction are unpersuasive.

      We do not consider the Sparlins’ arguments, raised for the first time in their

reply brief, regarding defendants alleged failure to provide a credible witness. See




                                           2                                    11-15901
Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010) (per curiam).

      AFFIRMED.




                                        3                             11-15901